Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 03-01-2021 under request for reconsideration, which have been placed of record in the file. Claims 1-10 are pending. 

Response to Amendment
The response filed on 03-01-2021 to office action mailed on 12-02-2020 is mere request for reconsideration.

The response filed on 03-01-2021 to office action mailed on 12-02-2020 is mere request for reconsideration. Applicant arguments filed on 03-01-2021 under remark regarding allowable limitations “the charging sub-circuit is connected to the second node, a scanning signal input end, a data signal input end and a first control signal input end, and is configured to charge the first capacitor and the second capacitor according to a scanning signal, a data signal and a first control signal, to adjust a voltage of the first node and store display data; and the driving sub-circuit is connected to the first node, the second node, a second control signal input end and a second voltage input end, and is configured to input a driving current to the light-emitting sub-circuit 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
		Applicant’s arguments filed on 03-01-2021 are convincing. As argued by applicant in remarks of 03-01-2021 under claim rejection page 4, paragraph 2; the prior arts of YANG ZHENZHONG (CN 201710633068 A IDS) in view of Shengji Yang et al. (US 20160204166 Al) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
the charging sub-circuit is connected to the second node, a scanning signal input end, a data signal input end and a first control signal input end, and is configured to charge the first capacitor and the second capacitor according to a scanning signal, a data signal and a first control signal, to adjust a voltage of the first node and store display data; and the driving sub-circuit is connected to the first node, the second node, a second control signal input end and a second voltage input end, and is configured to input a driving current to the light-emitting sub-circuit according to a second control signal, to drive the light-emitting sub-circuit to emit light.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

04-02-2021